Citation Nr: 1633235	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  11-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center (PMC) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active duty service from January 1964 to December 1966.  He had subsequent Army reserve service until December 1969 and Army National Guard service from January 1980 until his death in June 1992.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 decision in which the Milwaukee PMC denied the appellant's claim for death pension benefits.  In December 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In May 2015, the Board remanded the the claim on appeal to the agency of original jurisdiction (AOJ) for additional development.  After completing the requested actions, the AOJ continued to deny the claim (as reflected by a December 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran served on active duty for more than 90 days during a period of war.

3.  The appellant adopted her daughter more than two years after the Veteran's death.  

4.  In calendar year 2010, the appellant's countable income was $20,828 and exceeded the maximum annual pension rate for that year.

5.  In calendar year 2014, the appellant's countable income was $19,956 and exceeded the maximum annual pension rate for that year.


CONCLUSION OF LAW

The eligibility requirements for entitlement to VA death pension benefits are not met.  38 U.S.C.A. §§ 101, 1501, 1503, 1541, 1543, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.23, 3.102, 3.159, 3.262, 3.271, 3.272, 3.273, 3.274, 3.275 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)  (2015).

The October 2010 decision informed the appellant that death pension may be granted at a future date if her income circumstances changed.  Although the notice was provided at the time of the initial decision on the claim, after VA provided a November 2015 notice letter, the claim was properly readjudicated in a December 2015 SSOC, curing any timing-of-notice defect.  Therefore, the Board finds that the appellant received actual notice of the evidence required to substantiate her claim, and of her and VA's respective obligations for obtaining necessary evidence.  The notice requirements have been met and the appellant has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As discussed below, the appellant's case turns on her countable income.  The Board remanded the case to obtain additional information regarding the appellant's unreimbursed medical expenses in May 2015.  However, to date, she has not provided the requested information.  VA also requested acceptable proof that the appellant had adopted her daughter; however, the appellant explained that she was unable to provide such documentation.  In March 2010, she indicated she has medical expenses that may affect her countable income.  In addition, VA obtained verification of survivor's benefits from the Social Security Administration (SSA), and other income and medical expense information has been provided by the appellant.  

Thus, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.  Thus, no further assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The appellant contends that she is entitled to death pension benefits.  Specifically, she believes that death pension benefits should be awarded based on the Veteran's active duty, Reserve, and National Guard service, totalling approximately 18 years; and based on her daughter's plan to attend college.

Improved death pension is a benefit payable to the surviving spouse of a veteran of wartime service who has died of nonservice-connected disability.  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101, 1521(j) (West 2014); 38 C.F.R. § 3.3(b)(4) (2015).

In this case, review of the record reveals that the Veteran served from January 1964 to December 1966 during the Vietnam Era.  He died in June 1992 and was not service-connected for any disability.  Therefore, the first of two criteria needed to establish basic entitlement to death pension benefits has been met.  See 38 C.F.R. § 3.3(b)(4)(i).

The Board must now consider whether the appellant meets the net worth requirements.  In this regard, pension will be denied when the corpus of the estate is such that under all the circumstances, including consideration of annual income, it is reasonable that some part of the corpus of such estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).  The terms "corpus of estate" and "net worth" are interchangeable and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  38 C.F.R. § 3.275(b). 

The surviving spouse of a veteran who met the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his or her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The types of exclusions from income for VA pension purposes include certain unreimbursed medical expenses in excess of five percent of the MAPR that have been paid within the 12-month annualization period, educational expenses, and a child's work income.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.272.

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12. 38 C.F.R. § 3.273(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c). 

The appellant filed an informal claim for VA death pension benefits in April 2010.  In her June 2010 formal claim submitted via VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), the appellant reported having no assets and no expenses.  She listed her monthly income as $1490.00 from Social Security and $245.71 from UMWA Widow's Pension.  She also indicated having an 18-year-old adopted daughter attending school.  In an accompanying statement, the appellant explained that her daughter was her biological grand-daughter and she and the Veteran were in the process of adopting her when he passed away.  The appellant added that she had continued the adoption process, enclosed her daughter's birth certificate, and stated that the daughter recently completed high school and planned to attend college.

The Board notes that the term "child," as defined by VA, includes a person who is unmarried and who, after attaining the age of eighteen years and until completion of education or training is pursuing a course of instruction at an approved educational institution; and who is a legally adopted child.  A person shall be deemed, as of the date of death of a veteran, to be the legally adopted child of such veteran if such person was at the time of the veteran's death living in the veteran's household and was legally adopted by the veteran's surviving spouse before August 26, 1961, or within two years after the veteran's death.  38 U.S.C.A. § 101(4)(A)(iii).

With her formal claim, the appellant submitted two copies of her daughter's birth certificate.  The earlier certificate filed with the State Registrar lists the daughter's mother as C.D.A.  The latter certificate was signed and certified in May 1996 by the State Registrar as a true and exact copy of the original certificate filed and lists the daughter's mother as the appellant.  Therefore, it appears from the available evidence that the appellant's daughter was adopted more than two years after the date of the Veteran's death.  As a result, the daughter is not a "legally adopted child of [the] veteran" as defined by VA, and any potentially-applicable expenses or income of the daughter may not be excluded from the appellant's countable income for purposes of determining entitlement to improved pension.

Turning to the issue of countable income, the record shows that the appellant's annual income for VA purposes effective April 7, 2010 was $20,828 based on her monthly Social Security and UMWA Widow's Pension payments.  In 2010, the maximum allowable pension rate was $7,933 for a surviving spouse without a dependent child and $10,385 for a surviving spouse with one dependent child.  Because the appellant did not identify any medical expenses or other exclusions from her countable income, her income exceeds the MAPR as a surviving spouse either without or with a dependent child.  Therefore, effective April 7, 2010 the claim for entitlement to death pension benefits must be denied.

In her December 2010 NOD, the appellant reiterated her contention that she is entitled to death pension benefits based on the length of the Veteran's military service.  She described having many health problems and listed medications she takes.  At the same time, she also submitted an Improved Pension Eligibility Verification Report (Surviving Spouse with No Children) (VA Form 21-0518-1), reporting that her income and net worth had not changed.  She did not report any medical expenses.  In separate correspondence dated in December 2010, the appellant explained that she was unable to obtain her daughter's adoption records because they were sealed until she turns 19 years old.

While the appeal was pending, the appellant provided new income information in January 2014.  She listed monthly income of $1,593 from Social Security and $245 from [UMWA] Widow's Pension and denied having other assets or sources of income.  She reported paid, unreimbursed medical expenses of $126.90 for Medicare and a $50 prescription copayment; and mortgage and property tax expenses, which are not excluded from countable income.  The appellant included a letter from SSA notifying her that for 2014 her monthly Social Security benefit would be $1,593.90 with $125.90 deducted for Medicare, resulting in $1,468 monthly.

In a May 2015 letter, the Milwaukee PMC asked the appellant to provide a certified copy of the unrescinded interlocutory adoption decree, the adoptive placement agreement, or a revised birth certificate, documenting the adoption of her daughter.  In compliance with the Board's Remand directives, the letter also asked the appellant to complete and return Improved Pension Eligibility Verification Reports showing her income and net worth for each calendar year since filing her claim.  Finally, the letter asked her to complete and return a Medical Expense Report (VA Form 21p-8416) showing her unreimbursed medical expenses for each calendar year since filing her claim. 

In response to the May 2015 letter, the appellant explained in December 2015 correspondence that her daughter's adoption papers do not show the date the court granted the adoption; she resubmitted the May 1996 revised birth certificate instead.  She also reported that her monthly Social Security income was now $1,516 after deducting Medicare and her UMWA Widow's Pension remained unchanged.

In October 2015, the appellant submitted numerous medical bills; but, she did not return completed Eligibility Verification Reports or Medical Expense Reports as requested.  In January 2016, she responded to the December 2015 SSOC, stating she had no other information or evidence to submit.

In addition to considering whether death pension benefits were warranted based on the information initially provided in support of the claim, the Board has considered the subsequent evidence provided.  Here, based on the January 2014 income report, the appellant's annual income for VA purposes was $22,066.80 based on monthly Social Security income of $1,593.90 and monthly UMWA Widow's Pension income of $245.  Her annual medical expenses totalled $2,110.80 based on monthly Medicare payments of $125.90 and prescription medication payments of $50.  

In considering whether the appellant's unreimbursed medical expenses will be excluded from her income for calendar year 2014, VA must determine whether they were or will be in excess of five percent of the applicable maximum annual pension rate for the surviving spouse as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2)(iii).  The MAPR is generally revised every December 1st based upon Federal data as to the increase in the cost of living and is applicable for the following 12-month period.  Effective since December 1, 2013, the MAPR for a surviving spouse without a dependent child has been $8,485.  Five percent of this amount is $424 for purposes of medical expenses.  Because the appellant's medical expenses of $2,110.80 for calendar year 2014 exceed five percent of the MAPR for that year, the entire amount of her medical expenses may be excluded from her total income.  However, even after subtracting this amount ($2,110.80) from $22,066.80, the remaining countable income of $19,956 still far exceeds the MAPR.  

The Board acknowledges the appellant's October 2015 correspondence enclosing numerous medical bills (mostly dated in 2013) not paid by her insurance and her explanation that she was unable to pay those medical bills due to her financial state.  However, the regulation specifies that only medical expenses that have been paid can be counted against her income.  Id.  As these amounts have not been paid, they cannot be used to reduce her income for pension eligility purposes.

In summary, after reviewing all of the lay and medical evidence, the Board finds that the appellant's countable income has exceeded applicable MAPR rates and is, thus, a bar to receipt of death pension benefits.


ORDER

The claim for VA death pension benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


